Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

DETAILED ACTION
This action is responsive to the Amendment filed with an RCE on 08/26/2021.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Claim Objections
Claims 1, 8 and 15 have been amended and claim objections withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: there is no 317 in the figures in the current Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: [0048] of the current Specification recites “This contract help highlight data corresponding to analyst 317” and “indicating that analyst 317”, but it is referring to analyst “417” in Figs. 4A-4D.  And also there is no 317 in the figures in the current Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed on 08/26/2021 have been fully considered but they are not persuasive in part. 

Examiner respectfully disagrees.
[0022] of the Current Specification recites “Although references are made herein to forensics data and other forensics-related things, those references are merely used as examples and are not intended to be limiting in any way. ForDocket No. HFSC.PT.01 5 example, a reference to "forensics-lab data" can encompass any type of data, even if not related to forensics in any way.”  Hence, “forensics data” is any type of data and forensics-related things are any things that is not only limited to “forensics”.  Fig. 4 and [0060] of Arnott, graphical user interface 400 for presenting a project browser/dashboard and therefore disclose the “forensics lab” as claimed.

Applicant’s arguments with respect to claims 1-20 have been considered and are persuasive in part.  Previous rejection is withdrawn.  New references are used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al (US 20180096273 A1) in view of Frisina (US 20030187865 A1) and in further view of Chen et al (US 20160224939 A1), and in further view of Kim et al (US 20170097742 A1) and in further view of Selker et al (US 20110184759 A1).
 	Referring to claims 1, 8 and 15, Arnott discloses a system for a generating a graphical user interface (“GUI”) dashboard, (Fig. 4 and [0060] of Arnott, graphical user interface 400 for presenting a project browser/dashboard) comprising: 
a hardware-based processor communicatively connected to a computing device; (Fig. 14 and [0116] of Arnott, CPU or processor 1410) and
a non-transitory, computer-readable medium comprising instructions that, when executed by the processor, cause the processor to effectuate operations comprising: 
retrieving data from a plurality of forensics data sources; ([0022] of the Current Specification recites “Although references are made herein to forensics data and other forensics-related things, those references are merely used as examples and are not intended to be limiting in any way. ForDocket No. HFSC.PT.01 5 example, a reference to "forensics-lab data" can encompass any type of data, even if not related to forensics in any way.”  Hence, “forensics data” is any type of data and forensics-related things are any things that is not only limited to “forensics”.  [0120] of Arnott, input to systems 1450 can come from any of a variety of sources, machine generated and/or human generated)
processing the data based on predetermined parameters based on a role of a user, wherein the role is selected on a GUI from multiple roles, ([0058] of Arnott, project member can sent the invitation to the selected new member to join the project, hence the role is selected as a team member, not a project supervisor and Fig. 4 and [0060]-[0061] of Arnott, user can select 404 to see project that is created by the user/as being supervisor or user can select 402 to see all projects where the user can be the supervisor or the project member only) the roles including at least a supervisor and an analyst at a forensics lab; and (Fig. 4 and [0060]-[0062] of Arnott, processing the data based on predetermined projects, such as “project widget”, or “project Awesome”, where [0060] of Arnott, “The user can select graphical element 404 to cause GUI 400 to present projects that the user created (e.g. projects for which the user is an owner or manager).” Hence the project team member and managers ([0063] of Arnott, “some project cards can include graphical elements 420 representing users who are members of the corresponding project. For example, graphical elements 420 can include identifiers and/or images representing the members of the corresponding project (e.g., the project named "Project Widget"))are two different user roles and user can select either task progress of self/being manager of the task or project member can also see the task progress)
displaying a forensics GUI dashboard, wherein the GUI dashboard for the user of the forensics lab comprises a plurality of GUI elements that graphically present the processed data, the forensics GUI dashboard simultaneously displaying: (Fig. 4 and [0060] of Arnott, graphical user interface 400 for presenting a project browser/dashboard.  Please see [0022] of the current Specification explained above for the meaning of forensics-related things.)
a list of analysts assigned to the user of the forensics lab, (The current Specification does not give “Analysts” any special meaning, hence under BRI, Examiner will interpret it as a user. Fig. 4 and [0063] of Arnott, list of users, such as project members 420)
displaying a <ring chart> showing work phases of requests assigned to that analyst, the work phases including assigned.  ([0006] of the current Specification recites that “a request can be a solicitation for services received by an organization.”  Hence, “request” under BRI can be a task being assigned to a user who has been solicited for services by an organization.  Here, as shown in Fig. 9 and as described in [0091]-[0092] of Arnott, where displaying a ring chart 930 showing the work phases of the task for this particular user participated in the current project, within the ring chart 930, there are different segments, such as segment 934 represents number of tasks assigned to the analyst, segment 936 represents unassigned tasks and segment 932 represents the number of tasks completed by the user and each of these segment can be color coded)
Arnott does not specifically disclose “wherein the requests are based on the plurality of forensics data sources and are visually distinguished based on draft status and review status” and work phase including “drafted.”
However, Frisina disclose [tasks] being “requests” ([0105] of Frisina, list of requests); and wherein the requests are based on the plurality of forensics data sources and are visually distinguished based on draft status and review status and work phases including drafted (Fig. 3 and [0105] of Frisina, requests are listed based on a plurality of data sources, e.g., “Equipment” and visually distinguished based on different wording of “draft” or “draft waiting OK”/submitted for review states are listed under “order status” column)
Arnott and Frisina are analogous art because both references concern data virtualization methods.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arnott’s dashboard with data set regarding keeping track of user’s tasks with a work order dashboard that tracks status of the order as taught by Frisina.  The motivation for doing so would have been using the dashboard to keep track or analyze different data/datasets associated with user in order to make the status of the progress of the data easy for the user to see.
Arnott in view of Frisina do not specifically disclose “proximately located to each analyst of the forensics lab, a graphical representation of a number of requests assigned to the corresponding analyst.” 
However, Chen discloses proximately located to each analyst of the forensics lab/business, a graphical representation of a number of requests assigned to the corresponding analyst (as shown in Figs. 10B-10C and as described in [0160]-[0162] of Chen, proximately located to each of the users, such 
Arnott and Frisina and Chen are analogous art because both references concern data virtualization methods.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arnott and Frisina’s dashboard with data set regarding keeping track of user’s tasks status with displaying productivity of a plurality of users taught by Chen.  The motivation for doing so would have been using the virtualization tools, such as graphs or chart as a virtual progress tracker to help user to more efficiently manage the various tasks that are required for a project.  ([0004] of Chen)
Even though Arnott discloses have a ring chart that displays a number of requests completed by a particular analyst at a given time ([0091]-[0092] of Arnott, where displaying a ring chart 930 showing the work phases of the task for this particular user participated in the current project, within the ring chart 930, there are different segments, such as segment 934 represents number of tasks assigned to the analyst, segment 936 represents unassigned tasks and segment 932 represents the number of tasks completed by the user and each of these segment can be color coded at a given time [0001] of Arnott), but Arnott in view of Frisina and Chen do not specifically disclose a first ring chart that displays a number of requests completed by “each” analyst in a time period and “when an analyst is selected on the GUI dashboard,” displaying a second ring chart/<ring chart> showing work phases of requests assigned to that analyst.
However, Kim discloses a first ring chart that displays a number of requests completed by each analyst in a time period ([0049] of Kim recites “The widgets may be configured to operate on the data included in a dataset. For example, a widget may be a vertical chart widget and may be configured to display data in a dataset using a vertical chart. As another example, a widget may be pie chart widget and may be configured to display data in a dataset using a pie chart”.  Hence, the widget, regardless whether it is pie chart or vertical bar chart, can all be configured to display the requested data.  Here, as shown in Fig. 6A and as described in [0060]-[0062] of Kim, a ring/pie chart and also a vertical bar chart 630 and 625, showing data associated with each account owner, such as “Amy Leonard” 625)
Further, Kim discloses “when an analyst is selected on the GUI dashboard,” displaying a second ring chart/<ring chart> showing work phases of requests assigned to that analyst (as shown in 6B and as described in [0058]-[0059] of Kim, where once a particular account owner/”analyst” is selected, a second ring/pie chart is shown of further analyzed data associated with that account owner/analyst)
Arnott and Frisina and Chen and Kim are analogous art because both references concern data virtualization methods.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Arnott in view of Frisina and Chen’s dashboard with data set regarding keeping track of user’s tasks status by a plurality of users with using different visualization format to display and analyze different user’s level of production for amount of work completed per user using configurable widget as taught by Kim.  The motivation for doing so would have been using the known method of different configurable widget, such as pie chart or bar chart, etc… to achieve reasonable predictable result of displaying data in different virtualize format without compromising the integrity of the data itself, in order to help provide user a more convenient and user-friendly dashboards.  (background of Kim)
Arnott and Frisina and Chen and Kim do not specifically disclose “the work phases including technical review, and administrative review.”
However, Selker discloses work phases including technical review and administrative review.   ([0042] of Selker, qualified physician review the flagged records to confirm whether the criteria is met as indicated by information on record on a technical level.  [0045] of Selker, another part of review process is the administrative review of the flagged records).


 	Referring to claims 3, 10 and 17, Arnott in view of Frisina and Chen and Kim and Selker disclose the system of claim 1, the instructions further comprising:
 	receiving an indication of a selection of a portion of one of the plurality of GUI elements; (Fig. 7 and [0078] of Arnott, receiving an indication of selection of a portion of GUI element “Create a task” 720) and responsive to the selection, modifying a portion of a different GUI element corresponding to the selected portion. (Fig. 7 and [0078] of Arnott, receiving an indication of selection of a portion of GUI element “Create a task” 720, where the user can modify that portion of the task with additional user input, e.g., the text “[ ] Task 1 +File1 @Frank” can be interpreted to create a new task assigning to member Frank)

 	Referring to claims 4, 11 and 18, Arnott in view of Frisina and Chen and Kim and Selker disclose the system of claim 3, wherein modifying the portion of the different GUI element comprises highlighting a portion of the different GUI element that is based on data related to the selected portion.  ([0048] of the Specification recites “highlight” data to create data contracts.  [0092] of Arnott, circle representing progress of the tasks segment can be color coded, e.g., tasks associated with the user can be represented in a blue color, etc…)

 	Referring to claims 5, 12 and 19, Arnott in view of Frisina and Chen and Kim and Selker disclose the system of claim 1, further comprising at least one selectable filter filtering the processed data presented in the dashboard, wherein the at least one selectable filter comprises at least one of: a user role filter; a forensic lab service type filter; and a forensic discipline filter. ([0073] of Arnott, CMS client 214 can filter project content items based on a corresponding type of content item, e.g., “When the user selects graphical element 614, CMS client 214 can filter the content items associated with the project so that only content items of a first specific type are presented on GUI 600. When the user selects graphical element 6146 CMS client 214 can filter the content items associated with the project so that only content items of a second specific type are presented on GUI 600.”  The type of content items being filtered being “forensic lab service type” is an intended use of the limitation where the structure of Arnott can support such use of the filtering and “forensic lab service type” only claimed the function of the data filtering.  "Statements of intended use or purpose are an explicitly enumerated type of language that may raise a question to the limiting effect of the claim language. See MPEP 2103(I)(C))

 	Referring to claims 6, 13 and 20, Arnott in view of Frisina and Chen and Kim and Selker disclose the system of claim 1, wherein processing the data comprises validating, aggregating, and analyzing the data. ([0032] of Arnott, “the background process can identify content items that have been updated at content management system 106 and synchronize those changes to the local collection” hence the data processing of the system will validate, aggregate and analyze old data and synchronize and update with new data)

 	Referring to claims 7 and 14, Arnott in view of Frisina and Chen and Kim and Selker disclose the e system of claim 1, wherein the processor retrieves data by sending an open-ended SQL query to the plurality of data sources and the data is received in as a database view.  ([0032] of Arnott, “the background process can identify content items that have been updated at content management system 106 and synchronize those changes to the local collection”)

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al (US 20180096273 A1) in view of Frisina (US 20030187865 A1) and in further view of Chen et al (US 20160224939 A1), and in further view of Kim et al (US 20170097742 A1) and in further view of Selker et al (US 20110184759 A1) and in further view of Shah et al (US 20120221810 A1)
  	Referring to claims 2, 9 and 16, Arnott in view of Frisina and Chen and Kim and Selker disclose the system of claim 1, wherein at least one of the plurality of GUI elements comprises a graphical representation of at least (three out of) four of: a total number of pending requests at the forensics lab; (as shown in Fig. 9 and described in [0092] of Arnott, 6/25 of tasks is completed hence 25-6=19 tasks are still pending) a number of pending requests in each phase of work; (Fig. 16 and [0090] of Selker, user can select a time period, e.g., last 4 months and a number of pending requests in each phase of the work, such as STEMI care is only 1/6, which is 16% completed, which means 5 more tasks are pending) an average age of pending requests that have been open beyond a predetermined threshold; an average request turnaround time; a number of requests completed over a period of time; (Fig. 16 and [0090] of Selker, user can select a time period, e.g., last 4 months and see the number of completed tasks, such as 100% (6/6) for STEMI Destination decision) an average age of all pending quality incidents; and an average number of network days closed quality incidents had been pending over a time period.
 	Arnott in view of Frisina and Chen and Kim and Selker do not specifically disclose at least (one out of) four of a total number of pending requests at the forensics lab; a number of pending requests in each phase of work; an average age of pending requests that have been open beyond a predetermined threshold; an average request turnaround time; a number of requests completed over a period of time;  an average age of all pending quality incidents; and an average number of network days closed quality incidents had been pending over a time period.
However, Shah disclose at least (one out of) four of a total number of pending requests at the forensics lab; a number of pending requests in each phase of work; an average age of pending requests that have been open beyond a predetermined threshold; an average request turnaround time; ([0002] of Shah, “Hard timeout periods can be used to manage and monitor load from requests, where a timeout period is the total amount of time anyone request can take throughout its entire process”) a number of requests completed over a period of time;  an average age of all pending quality incidents; and an average number of network days closed quality incidents had been pending over a time period.
Arnott and Frisina and Chen and Kim and Selker and Shah are analogous art because both references concern data virtualization methods.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arnott in view of Frisina and Chen and Kim and Selker’s dashboard with data set regarding keeping track of user’s record review progress with displaying an average turnaround time of a task taught by Shah.  The motivation for doing so would have been to enable monitoring and management of request via a request management system in order to better process each requests ([0002] and [0011] of Shah)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bakshi et al (US 20170214674 A1):  method of authenticating a given user as an authorized user of a given online account based on data submitted through a client device of the given user.
Hearty et al (US 20200112562 A1):  method of the use of attributes associated with a device to identify the device.
Hayden (US 20170052820 A1):  a system and method for tracking the commitments made by a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HAIMEI JIANG/Examiner, Art Unit 2145